Citation Nr: 1020646	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-38 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for labyrinthitis, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to June 
1970.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a May 2008 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).

The issue of entitlement to service connection for Ménière's 
disease, to include as secondary to service-connected 
bilateral hearing loss has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for 
labyrinthitis, to include as secondary to service-connected 
bilateral hearing loss.  He contends that his labyrinthitis 
is the direct result of his service-connected hearing loss 
and the wearing of hearing aids.  Based upon its review of 
the Veteran's claims file, the Board finds there is a further 
duty to assist the Veteran with his claim therein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

The Veteran's May 1968 pre-induction examination report noted 
hearing loss.  His May 1970 separation examination also noted 
hearing loss.  However, service treatment records are 
completely silent as to any complaints or treatment of any 
vestibular disorder or ear infection.

A March 1997 private treatment report noted that the Veteran 
was seen for left ear infection and the doctor instructed 
that the Veteran needed to clean the hearing aid.

A March 2001 VA audiology consultation report noted that the 
Veteran was seen for fitting of new hearing aids.  Otoscopy 
revealed clear ear canals.  It was noted that the aids were 
adjusted to target gain and fine-tuned to the Veteran's 
preference and that he was counseled as to the proper use and 
care of the hearing aids.

An April 2004 VA audiology consultation report noted slight 
changes in the Veteran's hearing, more so in the left.  The 
Veteran complained of his canal hearing aids being inadequate 
and his right hearing aid needed repair.

In a January 2005 VA audiology consultation report, the 
Veteran reported that his left hearing aid was not working 
and it was not as loud as it used to be.

In a September 2006 letter submitted by the Veteran with 
respect to his claim for increase in his hearing disability, 
he reported ear infection that increased in frequency and 
duration and was far more difficult to treat with 
antibiotics.  He also reported very painful ear during 
infections with episodic ear pain throughout the year; 
soreness of auditory canal long after healing; and a couple 
of episodes in 2006 of dizziness with nausea and need to lie 
down.

At a December 2006 VA audiology examination conducted for 
purposes of evaluating the severity of the Veteran's hearing 
loss, he reported a history of hearing problems for 38 years 
and wearing hearing aids since 1982 or 1983.  He also 
reported episodic vertigo, occurring approximately once a 
month, having existed for the past 5 to 6 months.  He stated 
that he had to lie in bed for 2 to 3 hours when vertigo 
occurred until it subsided.  He denied history of ear 
discharge, ear pain, or any ear surgery.  He also denied any 
other disorders associated with hearing loss.

A January 2007 private treatment report by Dr. K.L. noted the 
Veteran's history of labyrinthitis and a normal magnetic 
resonance imaging (MRI) result dated in December 2006.

A December 2007 private treatment report by Dr. J.G. noted 
that the Veteran experienced a one-hour episode of dizzy 
spell with nausea and vomiting in June 2006 and he had had 
about 8 more sick spells since that time.  After clinical 
testing and physical examination of the Veteran, Dr. G. 
stated

I am suspicious that this may represent 
early endolymphatic hydrops because of the 
nature of the spells and the length of the 
spells.  However, with no fluctuation in 
hearing, this is only a tentative diagnosis.

In April 2008, the Veteran underwent a VA audiology 
examination.  The VA examiner noted that the claims file was 
reviewed.  The VA examiner noted that the Veteran had 
bilateral sensorineural hearing loss and bilateral tinnitus 
which was consistent with noise-induced hearing loss.  The 
examiner opined that the Veteran's labyrinthitis was not 
secondary to service-connected bilateral hearing loss and/or 
wearing hearing aids and the etiology of labyrinthitis was 
related to his diagnosed Ménière's disease.  He also stated 
that "[s]ervice-connected disability is not the direct cause 
of the claimed condition.  Labyrinthitis is less likely as 
not (less than 50/50 probability) caused by or a result of 
service acoustic trauma while in the military."

After reviewing the evidence of record, the Board finds that 
an additional medical opinion is needed in order to determine 
whether the Veteran's current labyrinthitis was aggravated by 
his service-connected bilateral hearing loss and the 
resulting wearing of hearing aids.  The April 2008 VA 
examiner's opinion that the Veteran's labyrinthitis is not 
secondary to his service-connected hearing loss or related to 
his military service does not clearly address the issue of 
aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (holding that if VA provides a Veteran with an 
examination in a service connection claim, the examination 
must be adequate).  This etiological opinion is based solely 
on whether the Veteran's current labyrinthitis was directly 
caused by his bilateral hearing loss and the resulting 
wearing of hearing aids, but fails to address whether his 
labyrinthitis was aggravated by the service-connected 
bilateral hearing loss and/or wearing of hearing aids.

Under the circumstances of this case, the Board finds that 
the RO should request an additional medical review of the 
claims file and the VA examiner should provide an opinion as 
to whether the Veteran's current labyrinthitis is aggravated 
by the Veteran's service-connected bilateral hearing loss 
and/or wearing of hearing aids.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In addition, in his December 2008 substantive appeal, the 
Veteran contends that one of the causes of his chronic ear 
infections is the inadequate type of hearing aids prescribed 
by the VA.  He stated that his use of hearing aids resulted 
in severe symptoms of swelling, scaling, foul odor, pain, 
itching, redness, ear canal changes of chronic repeated 
suppurative otitis media and otitis external infections 
requiring frequent and prolonged treatment, as was noted by 
VA audiologist 2007 and Dr. K.L. at the K. Clinic.  However, 
a review of the Veteran's claims file revealed that no VA 
treatment records relating to the Veteran's ear infections 
dated in 2007, are included in the claims file.  VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before VA, even where they are not actually before the 
adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The claims file currently contains VA treatment 
records through December 2006.  Therefore, the RO should 
request all VA medical treatment records pertaining to the 
Veteran from December 2006 to the present.

A review of the record also reveals that additional private 
medical records relating to the Veteran's labyrinthitis are 
available in this matter that have not been obtained.  When 
VA is put on notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In his original service connection claim filed in July 2007, 
the Veteran indicated that labyrinthitis was diagnosed by Dr. 
K.L.  While, the record includes some private treatment 
reports by Dr. K.L. noting the Veteran's history of 
labyrinthitis, the records relating to treatments for ear 
infections resulting in the initial diagnosis of 
labyrinthitis are not in the claims file.  These records are 
relevant to the evaluation of the Veteran's labyrinthitis.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and 
his representative with corrective notice 
that includes an explanation as to the 
information or evidence needed to 
establish service connection for the claim 
on appeal on a secondary basis.  38 
U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.310, 
3.159(b); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
labyrinthitis, as well as his service-
connected bilateral hearing loss, to 
include all relevant records from Dr. K.L.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure the 
same, the RO must notify the Veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) that the Veteran is 
ultimately responsible for providing the 
evidence.  The Veteran must then be given 
an opportunity to respond.

3.  Thereafter, the Veteran's entire 
claims file, including this remand, must 
be reviewed by the VA examiner who 
conducted the April 2008 VA examination, 
if available.  If the April 2008 VA 
examiner is not available, then the claims 
file must be reviewed by another 
appropriate VA examiner.  The VA examiner 
must provide a nexus opinion as to whether 
any degree of the Veteran's current 
labyrinthitis is aggravated by the 
Veteran's service-connected bilateral 
hearing loss and/or wearing of hearing 
aids.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the January 2009 supplemental 
statement of the case must be provided to 
the Veteran.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


